Citation Nr: 0940406	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  02-15 231	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to an increased rating for patellofemoral pain 
syndrome of the right knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for patellofemoral 
pain syndrome of the left knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1993 to 
December 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Board REMANDS the Veteran's increased rating claims to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.


VACATUR

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2008).    

In May 2004, the Board remanded the claims on appeal for the 
purpose of obtaining VA treatment records and private 
treatment records from Dr. T.  In May 2004, the AMC sent a 
letter to the Veteran asking him to identify the location of 
where he had received medical treatment and to include a 
signed release for Dr. T.  The Board decided the claim in 
June 2006 and determined that the Veteran did not identify 
any private treatment records relevant to the knees for VA to 
obtain on his behalf.  However, the claims file currently 
shows that the Veteran replied to the May 2004 letter in July 
2004 with a release for Dr. T and a statement identifying 
ongoing treatment at the Tulsa VA Outpatient Clinic and the 
Muskogee VA Medical Center (VAMC).  The Board notes that VA 
is obligated to request pertinent private treatment records 
identified by the Veteran under the Veterans Claims 
Assistance Act.  See 3.159(c)(1) (VA is required to make 
reasonable efforts to obtain relevant records not in the 
custody of a Federal agency, including private medical 
records).  Furthermore, the record indicates that there were 
outstanding VA treatment records.  Board decisions are to be 
based on the entire record.  Any VA treatment records that 
are not in the claims file are nevertheless considered part 
of the record on appeal since they are within VA's 
constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The June 7, 2006 decision was not based on 
consideration of all the available evidence.  In order to 
assure due process, the Board has determined that vacatur and 
remand is warranted.

Accordingly, vacatur of the the June 7, 2006 Board decision 
addressing the issues of entitlement to a rating in excess of 
10 percent for patellofemoral pain syndrome of the right knee 
and entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee is warranted.

The Board notes that under 38 U.S.C.A. § 7252 (West 2002), 
only a decision of the Board is appealable to the United 
States Court of Appeals for Veterans Claims (Court).  This 
vacatur is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2008). Rather, the Board 
will consider the merits of the issues on appeal after the RO 
completes the development requested in the remand that 
follows.


ORDER

The June 7, 2006 Board decision addressing the issues of 
entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the right knee and 
entitlement to a rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee is vacated.


REMAND

Puruant to the above Vacatur, the Board finds that another 
remand is necessary to further develop the Veteran's claims.  

In May 2004, the Board remanded the claims on appeal for the 
purpose of obtaining VA records and private treatment records 
from Dr. T.  The AMC sent the Veteran a VCAA letter in May 
2004 asking him to identify the locations where he had 
received medical treatment and to include a signed release 
for Dr. T.  The Veteran replied to the May 2004 letter in 
July 2004 with a release for Dr. T and a statement 
identifying ongoing treatment at the Tulsa and Muskogee VA 
Medical Center (VAMC).  Under 3.159(c)(1), VA is required to 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal agency, including private medical 
records.  Thus, further development is necessary in this 
case, in accordance with the previous June 2005 Board remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (as 
a matter of law, a remand by the Board confers on the veteran 
the right to compliance with the remand orders).  

The Veteran also identified ongoing treatment records at the 
Tulsa and Muskogee VA Medical Centers (VAMC) in his July 2004 
response.  VA has constructive notice of VA-generated 
documents that could reasonably be expected to be part of the 
record, and that such documents are thus constructively part 
of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).  Thus, VA should obtain 
any outstanding VA treatment records related to the Veteran's 
claims.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) .

After further development of the Veteran's claim, the RO 
should determine whether the Veteran should be provided with 
another VA examination to determined the current severity of 
the Veteran's patellofemoral pain syndrome of the bilateral 
knees.  The U.S. Court of Appeals for Veterans Claims has 
held that "[w]here the veteran claims a disability is worse 
than when originally rated, and the available evidence is too 
old to adequately evaluate the current state of the 
condition, the VA must provide a new examination."  Olson v. 
Principi, 3 Vet. App. 480, 482 (1992).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain the 
Veteran's private treatment records 
from Dr. T. 

2.	The RO should attempt to obtain any 
outstanding VA treatment records 
related to the Veteran's patellofemoral 
pain syndrome of the bilateral knees 
from 2002 to the present.

3.	Thereafter, if the record indicates 
that the Veteran's patellofemoral pain 
symdrome of the bilateral knees have 
increased in severity, the RO should 
provide the Veteran with a VA 
orthopedic examination to determine the 
current nature and level of severity of 
his bilateral patellofemoral pain 
syndrome.  All indicated tests should 
be accomplished.  The examiner should 
provide an opinion as to the impact of 
the Veteran's bilateral patellfemoral 
pain syndrome on his ability to 
participate in everyday activities 
and/or occupational tasks, specifying 
the nature of any resulting limitation.  
The claims file must be made available 
to the examiner.  A complete rationale 
for all opinions expressed must be 
provided.  

4.	Upon completion of the foregoing and 
after determining whether the record 
indicates that any additional 
development should be conducted,  the 
RO should review the expanded record 
and determine if the Veteran has 
submitted evidence sufficient to 
warrant entitlement to the benefits 
sought on appeal, based on a review of 
the entire evidentiary record.  If the 
benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should be 
returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



